Citation Nr: 1756873	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-22 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a pulmonary disorder, including asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1967 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2016, the Board remanded the issue on appeal and also remanded the issue of service connection for right hand fracture residuals.  Thereafter, the RO granted service connection for the right hand disability.  As such, this issue is no longer before the Board for consideration.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during active service.

2.  The Veteran's lungs manifest disease, including mild/moderate emphysematous changes in the right upper lobe, which results in the symptoms of dypsnea.

3.  The Veteran's pulmonary disorder was not incurred in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, including asbestosis have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that available service treatment records are absent for any pulmonary disorder.  In a June 2010 VA memorandum, the AOJ found that, despite various efforts, a complete service treatment record was unavailable for review.  The Veteran was notified that his records could not be located and he was given an opportunity to submit any records in his possession.  To date, no additional service treatment records have been obtained.   Accordingly, the Board has a heightened duty to assist the Veteran in the development of his claim and to carefully consider the so-called "benefit of the doubt" rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service Connection-Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).  Emphysema is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable. Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Upon review of the evidence of record, the Board finds that the Veteran has a current pulmonary disability.  A July 2016 High Resolution Computed Tomography (HRCT) showed mild/moderate emphysematous changes in the right upper lobe and subsegmental atelectasis in the inferior aspect of the lingular segment and in the left lower lobe.  As such, the Veteran has a current disability.

Next, the Board finds that the Veteran was exposed to asbestos during service.  His DD Form 214 shows that the Veteran served on the USS Wasp.  He has credibly reported that he worked as a water tender and slept in the "C-section" of the ship.  The Veteran also reported that he witnessed particles of asbestos insulation shake loose due to vibrations.  The Board finds that the Veteran's statements are credible and consistent with the circumstances of his service.  

The Board notes that available service treatment records are absent for any pulmonary disorder.  As noted above, a June 2010 VA memorandum found that, despite various efforts, a complete service treatment record was unavailable for review.  The Veteran was notified that his records could not be located and he was given an opportunity to submit any records in his possession.  To date, no additional service treatment records have been obtained.   

Post-service VA treatment records show that the Veteran first complained of shortness of breath (dyspnea) in September 2006, more than 30 years after service separation.  Following VA treatment records in December 2011 and September 2012 show continued complaints of dyspnea on exertion.  However, VA treatment records do not show a diagnosis of asbestosis, COPD, or any other pulmonary disorder.  In a February 2011 VA treatment record, the Veteran's lungs were clear, well aerated, and with no adventitious sounds.  Notably, the Veteran's complaints of dyspnea occurred many years following service separation in 1969.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The evidence also includes a June 2016 VA respiratory examination.  The examiner reviewed the claims file and examined the Veteran, to include administering chest x-rays, high resolution computed tomography to evaluate interstitial lung
disease such as asbestosis, and pulmonary function testing (PFT).  The examiner then indicated that the Veteran had dyspnea associated with distant tobacco use.  Although the VA examiner acknowledged the Veteran's reports of asbestos exposure on the USS Wasp were "very credible," the chest x-rays, PFTs, and high-resolution CT scan showed no pleural plaques or peripheral distal honeycombing. There was also no evidence of either a diffusion or restrictive component on his pulmonary function tests which would be associated with asbestos.  Finally, his high-resolution CT scan, which was highly sensitive, showed no distal honey-combing, diffuse global fibrosis, pleural plaques, or mesothelioma, all of which were associated with asbestos exposure.  In sum, there was no objective evidence of
asbestosis or asbestos-related lung disease.  Therefore, the examiner indicated that the diagnosis was dyspnea, which was "pulled off of veteran's problem list in CPRS."  After reviewing the CT scan, the examiner indicated that the Veteran's dyspnea could be associated with tobacco use/chronic emphysematous changes.  It was indicated that the Veteran had an approximate 18 pack year history of tobacco use prior to approximately 2000.  Although the Veteran had quit smoking since approximately 2000, the long-term effects of smoking were noted to affect the "reserve" component of the lungs which only manifested later in life as those lung reserves were recruited due to aging.  Therefore, The Veteran's dyspnea, associated with tobacco use, was less likely as not (less than 50 percent probability) related to, incurred from or had onset during active service or is related to any incident of service, to include any asbestos exposure.

The Board finds the July 2016 VA medical opinion to be highly probative as to whether the Veteran's pulmonary disorder is etiologically related to the in-service asbestos exposure or on a direct basis.  The examiner reviewed the evidence of record, discussed the relevant medical evidence, and conducted and reviewed chest x-rays, HRCT, and PFTs.  The examiner's opinions were also supported by a well-reasoned rationales.

The Board has also considered the Veteran's assertion that he has a pulmonary disorder that is related to asbestos exposure.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a lung disorder (to include shortness of breath), but he does not have the requisite medical knowledge, training, or experience to render an opinion as to the etiology of his pulmonary disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Pulmonary disorders are complex disorders because they have multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

The Board has reviewed the remaining evidence of record, but it does not provide evidence in support of a finding that the Veteran's pulmonary disorder was incurred in service or is otherwise related to service, to include as due to asbestos exposure.

For these reasons, the Board finds that a preponderance of the evidence is against the aspect of the Veteran's claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for a pulmonary disorder, including asbestosis, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


